                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

PPT RESEARCH, INC.,                              :
                                                 :
               Plaintiff,                        :
                                                 :       CIVIL ACTION
       v.                                        :
                                                 :       No. 20-2645
SOLVAY USA, INC., et al,                         :
                                                 :
               Defendants.                       :



                                              ORDER

       AND NOW, this 7th        day of July, 2021, upon review of all pending motions in this matter,

as well as all responses and replies, and after oral argument being held, it is hereby ORDERED as

follows:

       1. The Motion to Compel Arbitration of Defendant, Solvay USA, Inc., (Docket No. 9) is

GRANTED;

       2. The Motion to Compel Arbitration of Defendant, Rhodia Operations, S.A.A., (Docket

No. 16) is GRANTED;

       3. The stay of the arbitration between the parties before the International Chamber of

Commerce International Court of Arbitration in Case No. 25452/MK is LIFTED;

       4. The parties shall proceed to ICC arbitration in this matter on all claims; and

       5. This matter is STAYED pending the completion of the ICC arbitration.

                                                     BY THE COURT:


                                                     /s/ Jeffrey L. Schmehl
                                                     Jeffrey L. Schmehl, J.
